UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7342



GERALD WAYNE AUTRY,

                                              Plaintiff - Appellant,

          versus


DAVID WADSWORTH; NORTH CAROLINA DEPARTMENT OF
CORRECTION; L. B. JOHNSON; ROBERT BRITTON;
SERGEANT BOOTH; JASON ARMSTRONG, Inmate,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Malcolm J. Howard, District
Judge. (CA-01-324-5-H)


Submitted:   October 19, 2001             Decided:   October 31, 2001


Before NIEMEYER, MOTZ, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Gerald Wayne Autry, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Gerald Wayne Autry, a state inmate, appeals the district

court’s order denying relief on his 42 U.S.C.A. § 1983 (West Supp.

2001) complaint under 28 U.S.C.A. § 1915(e)(2) (West Supp. 2001).

We have reviewed the record and the district court’s opinion and

find this appeal is frivolous.   Accordingly, we dismiss the appeal

on the reasoning of the district court.    See Autry v. Wadsworth,

No. CA-01-324-5-H (E.D.N.C. filed June 27, 2001; entered June 30,

2001).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           DISMISSED




                                 2